Citation Nr: 0836155	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-12 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

This case was remanded by the Board in October 2006 for 
additional development.

The Board observes that the October 2006 remand styled the 
issue as entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder.  A review of the veteran's January 2002 claim, and 
the January 2004 rating decision reveals that the only 
benefit claimed and adjudicated was entitlement to service 
connection for post traumatic stress disorder.  Hence, the 
Board's jurisdiction is limited to that issue alone.  
38 U.S.C.A. § 7105.  


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
military service.

2. The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3. A diagnosis of PTSD is not linked to an independently 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in February 2002, July 
2003, and February 2008 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA provided adequate notice 
of how disability ratings and effective dates are assigned.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence.  Because the veteran has 
actual notice of the rating criteria, and because the claim 
has been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

Criteria

To establish service connection for a disability there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b). In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required. Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1). The provisions of 38 
C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

Background

The appellant contends that as a result of his military 
service he now suffers from post traumatic stress disorder. 
The evidence of record shows that he is currently diagnosed 
with PTSD.

The service medical records include a June 1970 report noting 
that the veteran had several instances and episodes in the 
past which appeared to indicate a complete lack of judgment, 
especially when dealing with everyday problems. He displayed 
absolutely no insight into his role in society or family. The 
examiner also noted that reported efforts at counseling were 
total failures. 

He was referred to a psychiatrist for an opinion and possible 
separation from service. The psychiatrist noted that the 
veteran was impetuous and immature, however, there was no 
major psychopathology warranting psychiatric interference. He 
made no neuropsychiatric diagnosis.

The veteran's DD-214 and personnel records show that he was a 
combat engineer and served in Vietnam. The personnel records 
were reviewed and the veteran was not administratively 
discharged.  His separation examination revealed normal 
findings.

An April 1973 VA Medical Center summary indicated that the 
veteran self admitted with complaints of depression for the 
past few years. He related breaking up with his girlfriend 
two months prior, and since becoming more quiet, withdrawn, 
and having disturbed sleep. The examiner noted that the 
veteran was a rather adolescent young man whose conflicted 
adjustment to term of romance brought out subsequent 
frustrations of dependency needs. A diagnosis of a 
transitional situational disturbance was made.

In a June 2003 stressor statement the veteran reported that 
he had been fired upon daily, to include by nightly mortar 
rounds.  He reported using mine detectors, seeing buses blown 
up, helping to collect body parts, and being fired upon by 
snipers.  He wrote, "[T]here (was) no set day or date or 
month[.]  [T]his happened on a nightly (and) daily basis."

The file also contains Human Services Center psychiatric 
treatment records. These include an April 2003 psychiatric 
examination at which time the veteran reported being sexually 
molested in the ninth grade. He also reported serving in 
Vietnam between 1969 and 1971. The diagnoses were recurrent 
major depressive disorder; rule out panic disorder; rule out 
post traumatic stress disorder; and rule out dependent 
personality disorder.

An April 2003 clinical record prepared by Nabil Sargines, 
M.D. of the New Castle, Pennsylvania Human Services Center, 
notes that the veteran refused to apply for VA benefits. He 
stated that he did not like the way he was treated when 
discharged. He went to the VA Medical Center Leech Farm in 
Pittsburgh after discharge. The report noted that he was 
"having Post Traumatic Stress Disorder as he reports and 
depression."

A June 2003 record from Shoukry Matta, M.D., of that same 
Center concluded that the veteran "has PTSD from when he was 
in Vietnam"

At an August 2003 VA psychiatric examination the veteran 
reported several stressful situations pertaining to his 
Vietnam service.  Following a mental status examination the 
examiner diagnosed a recurrent major depressive disorder. The 
examiner opined that there was no question that the veteran 
was showing multiple psychiatric symptoms and depression for 
many, many years probably even before he was sexually 
assaulted as a teenager.  The examiner opined that there was 
insufficient evidence to diagnose post traumatic stress 
disorder in regards to his military service. 

At an April 2008 VA examination a diagnosis of PTSD was 
confirmed.  The Board finds that the examiner erroneously 
stated that the veteran's stressor was verified by the RO.  A 
review of the file reveals that statement to be inaccurate.  
While the examiner stated that the veteran was in heavy 
combat activities, that he came under mortar attacks, and 
that he witnessed dying soldiers, there is no evidence which 
independently verifies that assertion.  Simply put, an 
opinion based on an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet.App. 458, 460-61 
(1993).  Hence, the 2008 VA examination report does not 
provide a basis to grant service connection.  

In this case, the veteran has been diagnosed with post 
traumatic stress disorder.  It is not enough, however, to be 
diagnosed with the disorder.  Rather, the veteran must 
demonstrate that he personally served in combat, or present 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f).  As the 
veteran did not serve in combat, he must present credible 
supporting evidence.  It is on that point that the 
appellant's claim fails.

Unfortunately, the veteran cannot offer the Board credible 
evidence of when or where the alleged stressor events 
occurred which is sufficient to allow VA to corroborate the 
claimed stressors.  Indeed, in the opinion of the Board, the 
claimed stressors are not credible without such evidence. Cf. 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   In light of 
the fact that the appellant has yet to present credible, 
verifiable evidence of an in-service stressor that supports a 
diagnosis of post traumatic stress disorder, service 
connection is not in order.  38 U.S.C.A. § 1110.

In making this decision the Board acknowledges that the 
veteran's service record book states that he participated in 
operations against Communist aggression in the Republic of 
Vietnam during his tour of duty in country.  The Board finds, 
however, that without evidence that the appellant was awarded 
the combat action ribbon, this notation is not a report of 
combat service while on active duty in Vietnam.  In this 
regard, SECNAVNOTE 1650 provides that to be awarded the 
combat action ribbon a Marine must have "participated in a 
bona fide ground or surface combat fire-fight or action 
during which he was under enemy fire and his performance 
while under fire was satisfactory.  Service in a combat area 
does not automatically entitle a service member to the 
ribbon."  The SECNAVNOTE further specifically provides that 
"personnel assigned to areas subjected to sustained mortar, 
missile, and artillery attacks actively participate in 
retaliatory or offensive actions are eligible" for the 
ribbon.  While the veteran reports such exposure, his 
personnel records reveal that he was not awarded the ribbon.  
Hence, the Board is constrained to conclude that the veteran 
did not serve in combat.

Should the veteran desire to show his entitlement to the 
combat action ribbon he should petition the Board of 
Correction of Naval Records.  Should his petition be 
successful he should file a new claim of entitlement to 
service connection for post traumatic stress disorder.   

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).
    

ORDER

Service connection for post traumatic stress disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


